Judge Owsley
delivered the opinion of the court.
This is an appeal, brought to recover a judgment rendered against the appellant, upon a presentment for retail-ingcider by the quart, in the town of Paris.
This court is of opinion, that according to the proviso *122contained in the sixth section of the act of 1793,a regií-lating taverns and restraining tipling houses, that no fine should be imposed upon any persons for selling liquors, at any place whatever, made from the production of their own farms, unless sold to be drunk in their house; and as the cider sold by the appellant, was admitted to have been made from the production of bis farm, judgment ought not to have been rendered against him. The judgment must, therefore, be reversed.
Talbot for appellant; Blair, attorney general, contra.

 1 Litt. 19 7